Citation Nr: 1451400	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  03-00 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 1942 to January 1946, from November 1946 to November 1949, from December 1949 to March 1953, and from April 1953 to January 1966.  He died in August 2001.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) Montgomery, Alabama.  

In September 2003, the appellant testified before an Acting Veterans Law Judge seated at the RO.  A transcript of that hearing has been added to the claims file.  

This appeal was previously remanded by the Board in August 2004, July 2011, January 2013, and January 2014 for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20,900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran died in August 2011 due to cardiac arrest.  Contributing causes of death included cardiac arrhythmia, pleural effusion, and lung cancer.  

2.  At the time of his death, the Veteran was in receipt of service connection for bronchitis, with a 10 percent disability rating; bilateral hearing loss, at 80 percent; and sinusitis, hemorrhoids, and a psychophysiological gastrointestinal reaction, all noncompensable.  He had also been granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective September 16, 1998.  

3.  Neither a cardiovascular disability nor lung cancer were incurred in service, were continuous since service separation, resulted from a disease or injury incurred therein, manifested to a compensable degree within a year of service separation, and were not caused or aggravated by a service-connected disability.  

4.  A service-connected disability was not the principal or a contributory cause of the Veteran's death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1116, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the Veteran's death.  She asserts that the service-connected bronchitis caused or contributed to his death.  

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  For the reasons to be discussed, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The RO provided such specific notice with respect to the appellant's claim for service connection for the cause of the Veteran's death within January 2003, March 2006, January 2011, August 2012, September 2012, February 2013, and August 2013 notice letters.  

The Board notes that, in the present case, complete notice was also not issued prior to the February 2002 adverse determination on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing error in providing notice to the appellant and subsequently readjudicating her claim on several occasions, most recently in September 2014.  Id; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Finally, the appellant has pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  Regarding VA's duty to assist in claims development, the Federal Circuit has held that 38 U.S.C.A. § 5103A(a) applies to DIC claims.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Under such statutory authority, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A (a)(1).  However, VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim.  

Unfortunately in the present case, the Veteran's original claims file has been lost, and a rebuilt file has been constructed from available records.  In this circumstance, the Board has a heightened duty to explain its decision and to carefully consider the benefit of the doubt rule where applicable.  Washington v. Nicholson, 19 Vet. App. 362, 371 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The lack of availability of certain records does not, however, raise a presumption that the missing records, if available for consideration, necessarily would support the claim.  That is to say, missing records do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The case law  does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when a claimant's records have been lost or destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Thus, missing records concerning the Veteran's service, alone, while indeed unfortunate, do not obviate the need for the appellant to still have competent and credible evidence supporting her claim for service connection for cause of death by showing there is a relationship or correlation between his death and his service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing O'Hare, 1 Vet. App. at 367).  

In the present case, it appears that all known and available records relevant to the pending appeal have been obtained and are associated with the claims files.  The agency of original jurisdiction has also attempted to locate the Veteran's original claims file and/or any outstanding VA medical treatment records; specifically, it has sent multiple requests to several VA facilities, including the VA medical centers in Tuskegee and Montgomery, Alabama, and the VA records storage facility in Dayton, Ohio.  The agency of original jurisdiction has obtained the Veteran's service treatment records, but these do not appear to be complete.  However, upon close review of the actions taken following multiple remands, the Board is satisfied that the requested records do not exist or that the relevant custodians do not have them.  38 C.F.R. § 3.159(c).  Finally, a VA medical opinion was obtained on several occasions, most recently in September 2014.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with this regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, although the presiding Acting Veterans Law Judge during the hearing, which predated Bryant, did not explicitly note the basis of the prior determinations or note the elements that were lacking to substantiate the claim on appeal, the appellant demonstrated actual knowledge of this information.  The appellant specifically addressed evidence in support of her claim, indicating an understanding of requirements to establish the benefit sought on appeal.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Additionally, the presiding Acting Veterans Law Judge noted the issue on appeal and provided a basic explanation of it.  Accordingly, the appellant is not shown to be prejudiced on this basis.

Based on the foregoing, the Board finds that the appellant has not been prejudiced by any failure of VA in its duties to notify and assist her, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of her claim at this time is warranted.  

Analysis

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

In the present case, at the time of his death, the Veteran had been awarded service connection for bronchitis, with a 10 percent disability rating; sinusitis, noncompensable; bilateral hearing loss, at 80 percent; hemorrhoids, noncompensable; and a psychophysiological gastrointestinal reaction, also noncompensable.  A total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was granted effective from September 16, 1998.  He died on August [redacted], 200, in a VA hospital at age 79.  The immediate cause of death was cardiac arrest due to cardiac arrhythmia due to pleural effusion due to lung cancer.  The appellant asserts the Veteran's breathing difficulties due to his bronchitis and sinusitis impaired his ability to recover from his lung cancer, and ultimately caused or contributed to his death.  

Due to the loss of the original claims file, it is unclear when the Veteran was first diagnosed with a cardiovascular disorder.  On a September 1965 service separation report of medical history, the Veteran described his overall health as "poor" and gave a history of shortness of breath, chest pain or pressure, and palpitations or a pounding heart.  He also stated he had a "heart condition."  An examiner noted, however, that no organic cause was found for the Veteran's reported symptoms, and no cardiovascular disorder was diagnosed at that time.  The first confirmation of a cardiovascular disorder dates to 1998 VA treatment records, when the Veteran reported a history of hypertension for 20 years and arteriosclerotic heart disease for "many years," not otherwise specified.  He also gave a history of cigar smoking for approximately 60 years, with onset of chronic obstructive pulmonary disease 25 years ago.  Lung cancer was first diagnosed in approximately 2000.  Congress has prohibited the grant of service connection for disability on the basis that such disability resulted from disease attributable to the use of tobacco products during the veteran's active service for claims such as this one, filed after June 9, 1998.  38 U.S.C.A. § 1103 (West 2002).  

The appellant does not contend and the record does not suggest onset of any cardiovascular disability either during service, or within a year thereafter.  Therefore, service connection for the cause of the Veteran's death as having been incurred during service or with onset to a compensable degree within a year thereafter is not warranted.  The record also does not demonstrate that a cardiovascular disorder was continuous since service or was due to or the result of a disease or injury incurred therein.  Similarly, the record does not demonstrate onset of either chronic obstructive pulmonary disease or lung cancer during service or to a compensable degree within a year thereafter.  

Rather, the appellant asserts that the Veteran's service-connected bronchitis and sinusitis exacerbated his breathing difficulties.  These respiratory difficulties, combined with his lung cancer, ultimate caused or contributed to his subsequent cardiac arrest.  

The claims file was submitted to a VA physician in December 2013.  After reviewing the claims file, this examiner concluded it was less likely than not that any service-connected disability, to include the Veteran's bronchitis, caused or aggravated the cause of the Veteran's death.  The reviewer noted that the recent clinical records were negative for treatment of bronchitis, or for any residuals thereof.  The Veteran's history of heavy tobacco use was cited by the reviewer as a more likely cause of the Veteran's death.  The reviewer also stated that the medical literature was without any evidence of a causal link between bronchitis and atrial fibrillation.  Likewise, the reviewer found no evidence of a link between bronchitis and the subsequent development of lung cancer; again, the Veteran's smoking was cited as the most likely cause of the fatal lung cancer.  Regarding the Veteran's longstanding hypertension, the reviewing physician noted that all in-service blood pressure readings of record were within normal limits; thus, it was more likely this disorder began years after service.  The reviewer conceded that hypertension likely played a significant role in the Veteran's cardiac arrhythmia and subsequent death.  

A second medical opinion was obtained in September 2014.  A different VA physician reviewed the claims file and noted that all in-service blood pressure readings of record were within normal limits, and thus not indicative of hypertension.  A 1998 VA clinical notation indicated a 20-year history of hypertension, suggesting onset in 1978, more than 10 years after service separation.  Thus, the examiner concluded it was less likely than not the Veteran's hypertension began during active duty service or within a year thereafter.  

"It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators." Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In the present case, the Board finds the two medical opinions presented by separate VA physicians to be competent and highly probative.  These opinions were based on review of all evidence of record and were adequately supported by reference to specific medical records and accepted medical principles.  

The appellant has herself asserted that the Veteran's bronchitis and other service-connected disabilities caused or contributed to his death.  The Board finds, however, that as a layperson, the appellant is not competent to offer her own assertions regarding such an etiological nexus, as she lacks the specialized training or knowledge regarding such complex medical matters.  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

An appellant is competent to report symptoms that he or she experiences or observes at any time because this requires only personal knowledge as it comes to him or her through their senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

While the present appellant is competent to report her observations about the Veteran's general health, cardiac arrest and related cardiovascular and respiratory complications are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  Thus, her written and oral assertions, though credible, lack probative weight regarding the etiology of the Veteran's cause of death.  Laypersons may also testify regarding complex medical matters related to them by a competent medical expert; in the present case, however, the appellant has not alleged as such in the present case.  Id.  

In conclusion, the Board finds the preponderance of the evidence to be against the appellant's claim of service connection for the cause of the Veteran's death.  The Veteran's cardiovascular disorders and lung cancer were neither incurred during service, manifested to a compensable degree within a year thereafter, or were the result of or aggravated by a service-connected disability.  Accordingly, the preponderance of the evidence is against the claim; the benefit of the doubt provision does not apply and the appeal is denied. 


ORDER

Service connection for the cause of the Veteran's death is denied.  




____________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


